Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/01/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claim as a whole, claim(s) 1-15 are determined to be directed to an abstract idea. The rationale for this determination is explained below:
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception. If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself. Examples of abstract ideas include fundamental economic practices; certain methods of organizing human activities; an idea itself; and mathematical relationships/formulas. Alice Corporation Pty. Ltd. v. CLS Bank International, et al., 573 U.S. (2014).
To determine whether a claim is patent eligible and not directed to a judicial exception, one skilled in the art must first determine whether the claims can be classified in one of the four recognized statutory categories, i.e., a process, a machine, a manufacture or a composition of matter. See MPEP 2106(1). In the instant case, each of claims 1-15  recite a method/apparatus for predicting remaining charging time in the preamble, and therefore meet the statutory requirements discussed in MPEP 2106(1) as being directed to a method.
Next, a two-part analysis, as discussed in Alice Corp. v. CLS Bank International, 573 U.S._, 134S. Ct. 2347 (2014), is used to determine whether the subject matter recited in the claims are directed to a recognized judicial exception, and if so, is there additional limitations in the claims that would amount to significantly more than the judicial exception, either individually or as an ordered combination, so as to render the claims patent eligible. This two-part analysis is the subject of the 2019 Interim Eligibility Guidance. In part one of the analyses, one skilled in the art must determine whether the claims at issue are directed to a judicial exception, i.e., laws of nature, natural phenomena, or abstract ideas. Claims 1-15  are directed to method/apparatus for predicting remaining charging time. This is achieved by: obtaining a current state of charge; determining a reference remaining time and a delay time according to the current state of charge; and determining a current remaining charging time according to the reference remaining time and the delay time (which is routinely practiced in the art with respect to diagnosis remaining charging time of battery or energy storage). 
ANALYSIS
Claims 1-15  are ineligible.
Regarding independent claims 1, 8 & 15: determining a reference remaining time and a delay time according to the current state of charge; and determining a current remaining charging time according to the reference remaining time and the delay time is done by mathematical formulae/models/equations, mathematical concepts/relationships and routine data gathering that is necessary for the abstract math which no practical structure implemented and the abstract math has been held to be non-patentable.  Additionally, limitations “a processor” of claims 8-15 and “non-temporary computer readable storage medium” of claim 15 can interprets these limitations to merely uses a computer as a tool to perform the identified abstract idea to a particular technological environment or field of use other than the abstract idea per se, amount(s) to nothing more than: (i) recitation of generic processing system and/or (ii) recitation of generic machine/computer structure that serves to perform generic machine/computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry, the cases [Ameranth and SmartGene] demonstrate that the mere recitation of a generic system and computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. See 717 F. 3d, at 1290 (Lourie, J., concurring), where “data processing system” is identified as purely functional and generic.
There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  These are just basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea (comparing information regarding a sample or test subject to a control or target data (Ambry, Myriad CAFC), collecting and comparing known information (Classen), comparing data to determine a risk level (Perkin-Elmer), obtaining and comparing intangible data (Cybersource), and comparing new and stored information and using rules to identify options (SmartGene)).
Regarding dependent claims 2-7 & 9-14, the following limitations: “obtaining first configuration information & determining the reference remaining time according to the current state of charge and the first configuration information“ in claims 2-5 & 9-12 are routine data gathering necessary for the abstract calculating which is not a practical application; “determining a target state of charge, wherein the target state of charge is configured to represent a state of charge corresponding to a second time when the charging current in the adjusting state coincides with the reference charging curve” in claims 6-7 & 13-14 are routine data gathering that is necessary for the abstract math which has been held to be non-patentable; the above steps are abstract mapping, calculating, and estimating is not a practical application because it all done by mathematical formulae/models. These steps are the basic concept of gathering data/information and comparing new and stored information mathematical formulae have been identified by the courts as an abstract idea and routine data gathering necessary for the abstract calculating and estimating, thus not a practical application.
See applicant’s specification pages 8-9 & 11-12 as examples.
Step 1: This part of the eligibility analysis evaluates whether the claim falls within any statutory category. MPEP 2106.03. The claim recites at least one step or act, including calculating a ratio. Thus, the claim is to a process, which is one of the statutory categories of invention (Step 1: YES).
Step 2A Prong One: This part of the eligibility analysis evaluates whether the claim recites a judicial exception. As explained in MPEP 2106.04(II) and the October 2019 Update, a claims 1-15  recite a judicial exception when the judicial exception is “set forth” or “described” in the claim. Claims 1-15  recites the limitations of the first two steps wherein “obtaining” or “monitoring” are fairly broad as written and would appear to fall under monitoring/evaluating spectral data of an electrical characteristic (e.g., current, voltage) displayed on a computer screen, oscilloscope or other instrument, or even on paper/printout.  The third step of “determining/evaluating/comparing” or “calculating” is also broad, wherein the broadest reasonable interpretation of “determining” might include, for example, assessing the relative size of the signals, e.g., which signal is larger, smaller, etc.  and also including some sort of mathematical relationship.  Therefore, given that the claims recite a method for predicting remaining charging time at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception thus the above steps are particular use of the abstract idea to determine a fault distance from the monitoring location probably extends beyond a mere field of use or technological environment limitation and imposes sufficiently meaningful limits on the abstract idea (In this case, “calculating” or “determining” is sufficiently broad to mean a mathematical concept in of itself, e.g., comparing to assess which signal is bigger/smaller).  With respect to a mathematical relationship determination, it’s important to consider whether the claim recites a mathematical concept or merely limitations that are based on or involve a mathematical concept.  A claim does not recite a mathematical concept if it is only based on or involves a mathematical concept.  See MPEP 2106.04(a)(2).I.  Accordingly, limitation (a) recites a judicial exception (an abstract idea that falls within the mathematical concept process groupings in the 2019 PEG, and a law of nature), and the analysis must therefore proceed to Step 2A Prong Two.
Step 2A Prong Two: This part of the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This evaluation is performed by (a) identifying whether there are any additional elements recited in the claim beyond the judicial exception, and (b) evaluating those additional elements individually and in combination to determine whether the claim as a whole integrates the exception into a practical application. 2019 PEG Section III(A)(2), 84 Fed. Reg. at 54-55. Besides the abstract idea, the claim recites the additional element of “obtaining a current state of charge and/or a reference charging curve“ in limitation (b). Although this limitation indicates that the first set comparison value is used to performing a further reference a first parameter of the target state of charge of energy storage or battery cell using the electrical signal values at the multiple times of the target battery cell.  This step is also very broad.  Under this prong, the Examiner believes that the hard part is determining whether (1) this limitation applies the abstract idea(s) in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception or (2) this limitation merely generally links use of the judicial exception to a particular technological environment or field of use.  Accordingly, limitation (b) does not integrate the recited judicial exception into a practical application and the claim is therefore directed to the judicial exception (Step 2A: YES).
In part two of the two-part analysis, one skilled in the art must determine whether the claims recite additional limitations that would amount to significantly more than the judicial exception (in this case that would be an abstract idea), either individually or as an ordered combination. The additional steps of claims 1-15  also including the step of determining the first/second configuration information according to the reference charging curve &  determining the delay time according to the current parameter, the target state of charge and the current state of charge do not amount to significantly more as it merely data gathering performed in a manner that is well-known and practiced in the art; including identifying a change in sequence is routinely practiced in the art with respect to ground fault in battery of the electrical characteristic at a correlated change of measured impedance compared to another sequence of individual battery blocks along the at least one string comprises performing a change detection algorithm or a signal segmentation algorithm is also routinely practiced in the art based on these measured quantities.
Additionally, the functions described in the claims are conventional features of the generalized application of an internal short-circuit fault of a battery cell. The standard for claim interpretation provided in the case law does not necessarily reflect that used by examiners during prosecution (MPEP 2111).
During prosecution, patent examiners construe the broadest reasonable interpretation of a claimed invention in a manner consistent with the use of the claim terms in the specification and drawings and also consistent with the interpretation that those skilled in the art would reach. While courts may use a different approach, it would be improper for the examiner to import claim limitations from the specification by reading disclosed features into a claim when the claim language is broader than the embodiments described in the specification (MPEP 2111.01). Therefore, given that the claims recite a method/apparatus for predicting remaining charging time at a very high level of generality, with no practical system constraints that would tie the concepts to any real world environment, the claim limitations, taken individually, and also taken as a combination, do not result in the claim as a whole amounting to significantly more than the judicial exception.
The additional elements or combination of elements in the claims other than the abstract idea per se amounts to no more than details of the abstract idea and extra solution activity including functions that are well-understood, routine and conventional activities previously known to the industry: obtaining, determining and calculating data (claims 2-7 & 9-14) and the details thereof including theoretical models or equations, and extra solution activity which uses the data to generically compare/calibrate to a like-measurement.
Viewed as a whole the additional claim elements do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself.
Therefore, the claim 1-15  are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 8-12 & 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by de la CROPTE de CHANTÉRAC et al. (U.S. 2016/0357654 A1).
Regarding claim 1, de la CROPTE de CHANTÉRAC et al. disclose method for predicting remaining charging time as seen in Figs. 5-7, comprising:
obtaining a current state of charge (see step 705, wherein a current state of charge of an energy storage device 111 from a state of charge curve 200);
determining a reference remaining time and a delay time according to the current state of charge (see steps 710-720); and
determining a current remaining charging time according to the reference remaining time and the delay time (see step 725 & par. 0060, wherein the computing system 100 is predicted to have remaining charge in the energy storage device 111 until at least the next predicted charging time for the computing device).

    PNG
    media_image1.png
    703
    411
    media_image1.png
    Greyscale

As to claim 2, de la CROPTE de CHANTÉRAC et al. disclose wherein determining the reference remaining time according to the current state of charge (see Fig. 6, pars. 0060-0061) comprises:
obtaining first configuration information, wherein the first configuration information is configured to represent a corresponding relation between a state of charge and a charging time (see steps 605-615); and
determining the reference remaining time according to the current state of charge and the first configuration information (see step 625).
As to claim 3, de la CROPTE de CHANTÉRAC et al. disclose wherein determining the reference remaining time according to the current state of charge and the first configuration information (see Fig. 6, pars. 0061-67) comprises:
determining a total charging duration in the first configuration information (see pars. 0037-0038, wherein total charging of first configuration is based on time such as 15 minutes or 27% etc.);
determining a first time corresponding to the current state of charge in the first configuration information (see Fig. 3, wherein curve 200 shown state of charge in different states configurations); and
determining the reference remaining time according to the total charging duration and the first time (see pars. 0062 & 0064).
As to claim 4, de la CROPTE de CHANTÉRAC et al. disclose further comprising: obtaining a reference charging curve 200, wherein the reference charging curve is configured to represent a corresponding relation between a charging current and a charging time (see par. 0038); and
determining the first configuration information according to the reference charging curve, wherein the charging time in the first configuration information is in one-to-one correspondence with the charging time of the reference charging curve 200 (see pars. 0041-0045, wherein state of charge curve 200 and the corresponding rate of charge histogram 300, the rate of charge histogram 300 has correspondence with the charging time of the reference charging curve).
As to claim 5, de la CROPTE de CHANTÉRAC et al. disclose determining a second configuration information according to the reference charging curve 200 and the first configuration information (see par. 0046); and
wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current (see pars. 0044-0046, wherein state of charge curve 200 and the corresponding rate of charge histogram 400, the rate of charge histogram 400 has correspondence with the charging time of the reference charging curve).
Regarding claim 8, de la CROPTE de CHANTÉRAC et al. disclose a processor 140; and a memory, configured to store executable instructions of the processor (see pars. 0034-0036 & 0086, wherein computer system must have processor, memory etc.); wherein
the processor is configured to perform predicting remaining charging time (see par. 0085-0087, wherein processor execute operation 705 as seen in Fig. 7, pars. 0062-0064) , and wherein predicting remaining charging time comprises:
obtaining a current state of charge (see step 705, wherein a current state of charge of an energy storage device 111 from a state of charge curve 200);
determining a reference remaining time and a delay time according to the current state of charge (see steps 710-720); and
determining a current remaining charging time according to the reference remaining time and the delay time (see step 725 & par. 0060, wherein the computing system 100 is predicted to have remaining charge in the energy storage device 111 until at least the next predicted charging time for the computing device).
As to claim 9, de la CROPTE de CHANTÉRAC et al. disclose wherein the processor configured to perform determining the reference remaining time is further configured to perform:
obtaining first configuration information, wherein the first configuration information is configured to represent a corresponding relation between a state of charge and a charging time (see steps 605-615); and
determining the reference remaining time according to the current state of charge and the first configuration information (see step 625).
As to claim 10, de la CROPTE de CHANTÉRAC et al. disclose wherein the processor configured to perform determining the reference remaining time is further configured to perform:
determining a total charging duration in the first configuration information (see pars. 0037-0038, wherein total charging of first configuration is based on time such as 15 minutes or 27% etc.);
determining a first time corresponding to the current state of charge in the first configuration information (see Fig. 3, wherein curve 200 shown state of charge in different states configurations); and
determining the reference remaining time according to the total charging duration and the first time (see pars. 0062 & 0064).
As to claim 11, de la CROPTE de CHANTÉRAC et al. disclose wherein the processor is further configured to preform:
obtaining a reference charging curve 200, wherein the reference charging curve is configured to represent a corresponding relation between a charging current and a charging time (see par. 0038); and
determining the first configuration information according to the reference charging curve, wherein the charging time in the first configuration information is in one-to-one correspondence with the charging time of the reference charging curve 200 (see pars. 0041-0045, wherein state of charge curve 200 and the corresponding rate of charge histogram 300, the rate of charge histogram 300 has correspondence with the charging time of the reference charging curve).
As to claim 12, de la CROPTE de CHANTÉRAC et al. disclose wherein the processor is further configured to perform:
determining a second configuration information according to the reference charging curve 200 and the first configuration information (see par. 0046); and
wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current (see pars. 0044-0046, wherein state of charge curve 200 and the corresponding rate of charge histogram 400, the rate of charge histogram 400 has correspondence with the charging time of the reference charging curve).
As to claim 15, de la CROPTE de CHANTÉRAC et al. disclose a non-temporary computer readable storage medium (see pars. 0034-0036 & 0086, wherein computer system must have processor, memory etc.), wherein when, instructions stored in the computer readable storage medium are executed by a processor of an electronic device (see pars. 0086-0087), the electronic device perform predicting remaining charging time, wherein predicting remaining charging time comprises:
obtaining a current state of charge (see step 705, wherein a current state of charge of an energy storage device 111 from a state of charge curve 200); determining a reference remaining time and a delay time according to the current state of charge (see steps 710-720); and
determining a current remaining charging time according to the reference remaining time and the delay time (see step 725 & par. 0060, wherein the computing system 100 is predicted to have remaining charge in the energy storage device 111 until at least the next predicted charging time for the computing device).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6-7 & 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over de la CROPTE de CHANTÉRAC et al. (U.S. 2016/0357654 A1) in view of Erhart et al. (U.S. 2014/0067151 A1).
As to claim 6, de la CROPTE de CHANTÉRAC et al. fail to disclose obtaining a current parameter in an adjusting state in response to a charging state being in the adjusting state; determining a target state of charge, wherein the target state of charge is configured to represent a state of charge corresponding to a second time when the charging current in the adjusting state coincides with the reference charging curve; and determining the delay time according to the current parameter, the target state of charge and the current state of charge.
In related art, US 2014/0067151 to Erhart et al. discloses determining a target state of charge, wherein the target state of charge is configured to represent a state of charge corresponding to a second time when the charging current in the adjusting state coincides with the reference charging curve; and determining the delay time according to the current parameter, the target state of charge and the current state of charge (see pars. 0093 & 0148-0149, wherein the energy storage system 103 is also managed according to a target battery state-of-charge curve received by the solution manager 202, such as the above-described battery state-of-charge curve 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state of charge taught by de la CROPTE de CHANTÉRAC et al.  to be able to determining the delay time according to the current parameter, the target state of charge and the current state of charge as taught by Erhart et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery performant on the basis of a whole charging stage, and delay factors in a charging process are explored so that the remaining charging time can be predicted more accurately (see Erhart’s pars. 0051 & 0060).
As to claim 7, de la CROPTE de CHANTÉRAC et al. disclose wherein determining the target state of charge comprises: obtaining second configuration information, wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current; and determining the target state of charge corresponding to the current parameter according to the current parameter and the second configuration information.
In related art, US 2014/0067151 to Erhart et al. discloses obtaining second configuration information, wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current; and determining the target state of charge corresponding to the current parameter according to the current parameter and the second configuration information (see pars. 0148-0149, wherein the energy storage system 103 is also managed according to a target battery state-of-charge curve received by the solution manager 202, such as the above-described battery state-of-charge curve 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state of charge taught by de la CROPTE de CHANTÉRAC et al.  to be able to determining the delay time according to the current parameter, the target state of charge and the current state of charge as taught by Erhart et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery performant on the basis of a whole charging stage, and delay factors in a charging process are explored so that the remaining charging time can be predicted more accurately (see Erhart’s pars. 0051 & 0060).
As to claim 13, de la CROPTE de CHANTÉRAC et al. fail to disclose wherein the processor is further configured to perform: obtaining a current parameter in an adjusting state in response to that a charging state is in the adjusting state; determining a target state of charge, wherein the target state of charge is configured to represent a state of charge corresponding to a second time when the charging current in the adjusting state coincides with the reference charging curve; and determining the delay time according to the current parameter, the target state of charge and the current state of charge.
In related art, US 2014/0067151 to Erhart et al. discloses determining a target state of charge, wherein the target state of charge is configured to represent a state of charge corresponding to a second time when the charging current in the adjusting state coincides with the reference charging curve; and determining the delay time according to the current parameter, the target state of charge and the current state of charge (see pars. 0093 & 0148-0149, wherein the energy storage system 103 is also managed according to a target battery state-of-charge curve received by the solution manager 202, such as the above-described battery state-of-charge curve 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state of charge taught by de la CROPTE de CHANTÉRAC et al.  to be able to determining the delay time according to the current parameter, the target state of charge and the current state of charge as taught by Erhart et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery performant on the basis of a whole charging stage, and delay factors in a charging process are explored so that the remaining charging time can be predicted more accurately (see Erhart’s pars. 0051 & 0060).
As to claim 14, de la CROPTE de CHANTÉRAC et al. disclose wherein the processor configured to perform determining the target state of charge is further configured to perform: obtaining second configuration information, wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current; and determining the target state of charge corresponding to the current parameter according to the current parameter and the second configuration information.
In related art, US 2014/0067151 to Erhart et al. discloses obtaining second configuration information, wherein the second configuration information is configured to represent a corresponding relation between the state of charge and the charging current; and determining the target state of charge corresponding to the current parameter according to the current parameter and the second configuration information (see pars. 0148-0149, wherein the energy storage system 103 is also managed according to a target battery state-of-charge curve received by the solution manager 202, such as the above-described battery state-of-charge curve 302). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the state of charge taught by de la CROPTE de CHANTÉRAC et al.  to be able to determining the delay time according to the current parameter, the target state of charge and the current state of charge as taught by Erhart et al. as being not more than predictable use of prior art elements according to established functions. One would be motivated to make such a modification in order to improve battery performant on the basis of a whole charging stage, and delay factors in a charging process are explored so that the remaining charging time can be predicted more accurately (see Erhart’s pars. 0051 & 0060).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUNG NGUYEN whose telephone number is (571)272-1966.  The examiner can normally be reached on Mon- Friday 8AM - 4:00PM Eastern Time. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK  ASSOUAD can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Examiner: 	/Trung Nguyen/-Art 2866
		November 3, 2022.

/LEE E RODAK/Primary Examiner, Art Unit 2858